PHILLIPS, Judge.
The court’s conclusion that the circumstances had substantially changed since the previous order was entered and that increasing the child support payments $100 each month was warranted is adequately supported by the findings of fact and competent evidence, and plaintiffs contention to the contrary is overruled. Among other things, the evidence and findings show that the children’s expenses have increased because they are three years older and that plaintiff’s earnings increased from $30,674 in 1980 to $36,640 in 1983. This is support enough for the modification made.
Plaintiff’s further contentions that the court erred in receiving and considering evidence that was improper, and also in refusing to receive and consider other relevant evidence are likewise without merit in our opinion and we overrule them. The evidence improperly received and considered, according to plaintiff, concerned the income of both parties for the year 1980, which was before the previous order was signed on 21 January 1981. While 21 January 1981 is certainly the correct starting point in considering whether a substantial change affecting the children’s needs and the plaintiff’s ability to pay has occurred, Newman v. Newman, 64 N.C. App. 125, 306 S.E. 2d 540 (1983), in determining what the circumstances were on that date it was proper for the court to consider evidence showing what the circumstances were just prior to that time. Plaintiff had the same job and employer when the order was signed that he had during all of the preceding year and the evidence as to his earnings for that year tended to show that he was earning the same amount three weeks later, and the court did not err in receiving and considering the evidence for that purpose. The evidence that the court erroneously refused to receive and consider, so plaintiff contends, was evidence as to the earnings and estate of defendant’s present husband. Nothing else appearing — and nothing else does appear in this case —a stepfather is under no duty to support the children of his wife by a previous marriage. In re Dunston, 18 N.C. App. 647, 197 S.E. 2d 560 (1973). Thus, evidence as to the earnings or estate of the stepfather was irrelevant to the issue before the trial judge and his refusal to receive the evidence was not error.
Plaintiff’s other contentions are likewise without merit and we affirm the order appealed from.
*230Affirmed.
Judges BECTON and EAGLES concur.